DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group of inventions I (claims 1, 5-7, 9-11, 13, 14, 29, 30, and 31) and species “antibody” from Group A in the reply filed on 09/09/2022 is acknowledged.

Status of the Claims
Claims 1, 5-7, 9-11, 13, 14, 16-18, 26, and 29-33 are currently pending.
Claims 16-18, 26, 32 and 33 have been withdrawn from consideration.
Claims 1, 5-7, 9-11, 13, 14, 29, 30, and 31 have been considered on the merits.

Information Disclosure Statement
The information disclosure statement filed 05/05/2020 has been received and considered. Since only the abstract of Foreign Patent Document WO1989/007880 was provided, only the abstract was considered. 

Specification
The disclosure is objected to because of the following informalities: Use of trademarks.  
The use of the term Glutamax in [00067], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 10, 13, 14, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Usui et al. (Stem Cells International, 2016) in view of Sharma et al. (Cell, 2010).

With respect to claim 1, lines 1-2, and claims 13, 14 and 29, Usui teaches a method of producing air liquid interface (ALI) organoids (three-dimensional cell culture system) from tumor colorectal tissues of human patients (abstract). With respect to claim 31, Usui does not explicitly teach the number of cells per mL of culture medium that were seeded in the cell culture. However, the instantly recited values would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants’ invention was made to determine all operable and optimal concentrations of cells seeded per mL of culture medium because the concentration of cells in a cell culture is an art-recognized, result-effective variable known to affect the success of the type of cell culture intended, which would have been optimized in the art to provide the desired level of protection. Therefore, claim 31 is rendered obvious by Usui and is rejected under 35 U.S.C. 103.
	
With respect to claim 1, lines 3-6, and claims 5, 9 and 10, Usui teaches generating the organoids by culturing human colorectal tissues in the presence of developmental morphogens, with 50% Wnt, Noggin, and R-Spondin conditioned medium (pg. 2, left column, fourth par.), and further teaches studying anticancer drug resistance of the ALI tumor organoids by exposing the organoids to agents capable of inducing death of the cells (cytotoxic drugs such as 5-fluorouracil (5-FU) and Irinotecan) (pg. 2, right column, first par.). Although Usui teaches that colorectal tumor patients-derived ALI organoids showed anticancer drug resistance, Usui does not explicitly teach the limitation in claim 1 of inducing an embryonic diapause-like state in the cells by exposure to one or more agents capable of inducing death of the cells for a period of time. However, Sharma teaches a subpopulation of human cancer cell lines that showed drug-tolerance while modeling acute response to various anticancer agents by exposing the cells to anticancer drugs for a period of time, and that the drug-tolerant cells maintained viability under conditions where the vast majority of the cell population is rapidly killed (abstract; pg. 69, right column, second par.). Sharma teaches that the drug-tolerant phenotype is transiently acquired and relinquished by individual cells, resuming normal proliferation in drug-free media (pg. 70, left column, first par.; right column, third par.). The instant specification discloses that embryonic diapause is a reversible, suspended development state triggered by environmental stressors (00043). Accordingly, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the claimed invention to combine the teachings of Usui and Sharma with the purpose of generating a drug refractory cell or organoid because Sharma demonstrated that exposing human tumor cell lines to anticancer drugs results in a sub-population of cells that are reversibly tolerant to drugs and are able to stop and resume growth depending on the presence of drugs (the cells would be in an embryonic diapause-like state when not growing in the presence of drugs) (pg. 70, right column, third par.). Furthermore, since Usui explicitly taught organoids cultured in the presence of developmental morphogens and that also showed drug resistance when exposed to anticancer agents, one with ordinary skill in the art would have had a reasonable expectation of success in combining both teachings to generate a drug resistant or drug refractory cell or organoid that is in an embryonic diapause-like state. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.
	

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Usui et al. (Stem Cells International, 2016), as applied to claims 1, 5, 9, 10, 13, 14, 29 and 31 above, in view of Nahta et al. (American Association for Cancer Research, 2005).

The teachings of Usui can be found in the previous rejection above.
With respect to claim 6, Usui teaches chemotherapy as the type of treatment to produce drug resistant organoids (see whole document) but doesn’t teach using antibodies as a targeted therapeutic agent, as recited in instant claim 6. Nahta teaches the characterization of trastuzumab (recombinant monoclonal antibody)-resistant cells and the mechanisms by which tumors escape the cytotoxic properties of trastuzumab (pg. 11118, right column, first par.). Nahta teaches that trastuzumab was approved by the Food and Drug Administration for breast cancer therapy and that even though patients treated with trastuzumab-based therapy show an initial response, they eventually acquire resistance (pg. 11118, right column, first par). Nahta further teaches that their studies on the mechanisms of trastuzumab sensitivity and resistance in cancer cells suggest potential experimental therapeutics that can be further developed for testing against trastuzumab resistance disease (pg. 11127, right column, par. 2). 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the claimed invention to use an antibody as an agent capable of inducing death of the cells to prepare a drug refractory cell or organoid because Nahta teaches that there are subpopulations or pools of cancer cells that are resistant to antibody therapy, despite initially showing sensitivity to treatment. Moreover, one of ordinary skill in the art would have been motivated to use an antibody for the purpose previously set forth because at the effective filing date of the claimed invention, antibody therapy was a well-known type of treatment in the art. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Usui et al. (Stem Cells International, 2016), as applied to claims 1, 5, 6, 9, 10, 13, 14, 29 and 31 above, in view of Baskar et al. (International Journal of Medical Sciences, 2012). 

The teachings of Usui can be found in the previous rejection above.
With respect to claim 7, Usui does not teach using irradiation as a cytotoxic agent for generating drug refractory cells or organoids. However, Baskar teaches that cancer treatment comprises different types of therapy, including radiation therapy (see abstract). Baskar further teaches that even though radiation therapy induces cancer cell death, radiation treatment resistance has also been observed (pg. 197, right column, fourth par.). Accordingly, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the claimed invention to apply a known cell death-inducing modality (radiation) as the cytotoxic agent because the effects of radiation treatment to cells were well known in the art, used alone or in combination with other treatment modalities, as taught by Baskar. Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in preparing a drug refractory cell or organoid by exposing the cells to irradiation because at the time the claimed invention was made, there was already evidence of cells that could survive radiation treatment.

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Usui et al. (Stem Cells International, 2016), as applied to claims 1, 5-7, 9, 10, 13, 14, 29 and 31 above, in view of Takai et al. (Scientific Reports, 2016). 

The teachings of Usui can be found in the previous rejection above.
With respect to claim 11, Usui teaches using alamarBlue™ cell viability reagent (pg. 3, left column, second par.) but does not teach transfecting the cells with an expression vector encoding a reporter protein prior to culturing in the three-dimensional cell culture system. However, Takai teaches the characterization of a 3D culture method to support organoid formation (pg. 2, first par.) and further teaches transfecting cells that were first plated in 2D with reporter plasmids (luciferase) and then forming the organoids (pg. 9, fourth par.). Takai teaches comparing luciferase activity between 2D and 3D cell cultures. Accordingly, it would have been obvious to a person of ordinary skill in the art the time of the effective filing of the claimed invention to transfect cells with an expression vector encoding a reporter protein prior to culturing in three-dimensional cell culture system with the purpose of monitoring the viability of the cells, with fluorescence, as the organoids develop. Furthermore, one of ordinary skill in the art would have been motivated to compare the growth of organoids to the growth of 2D cell cultures by transfecting an expression vector encoding a reporter protein, as taught by Takai, for the benefit of characterizing the organoids as a physiologically relevant model for future studies. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Usui et al. (Stem Cells International, 2016), as applied to claims 1, 5-7, 9-11, 13, 14, 29 and 31 above, in view of Thermo Fisher Scientific (2015).

The teachings of Usui can be found in the previous rejection above.
With respect to claim 30, Usui teaches generating organoids by culturing human colorectal tissues with intestinal stem cell media modified with several components, including GlutaMAX™. Usui does not teach performing the cell culture in the presence of L-glutamine. However, Thermo Fisher Scientific describes GlutaMAX™ supplement as a direct substitute for L-glutamine that is suitable for adherent and suspension culture of mammalian cells (product overview). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute a known cell culture media supplement, GlutaMAX™, with another known cell culture media component, L-glutamine, with a reasonable expectation of success because L-glutamine is an amino acid supplement commonly used in the art for supplementing cell culture media. Furthermore, it was also very well known in the art at the filing date of the claimed invention that L-glutamine is an essential amino acid in cell cultures. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Conclusion
	No claims are allowed.


Examiner Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYTEE M CONTES DE JESUS whose telephone number is (571)272-1493. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYTEE MARIE CONTES DE JESUS/Examiner, Art Unit 1632                                                                                                                                                                                                        
/EMILY A CORDAS/Primary Examiner, Art Unit 1632